DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
The restriction requirement between the species, as set forth in the Office action mailed on 25 August 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 28 and 31, directed to the species of Type III Cas nuclease is no longer withdrawn from further consideration.


Application Status
The Amendments and Remarks filed 17 June 2021 in response to the Office Action of 18 February 2021 are acknowledged and have been entered. Claims 1-4, 6-9, 11, 13 and 15-34 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by amendment.
	

Withdrawn Claim Rejections - 35 USC § 103
Applicants argue that “there is no teaching or suggestion in Mahfouz to exclude a PAM sequence cognate to the nuclease from the nucleic acid sequence encoding the crRNA, as required by the presently pending claims” on page 14.  Applicants also argue that none of the other citer reference cure the defects of Gomaa and Mahfouz and are not obvious in view of Gomaa and Mahfouz on pages 16-19.  Applicant’s arguments have been considered and found persuasive.
Applicants argue that “The exemplary sgRNAs in Mahfouz teach away from not including a PAM cognate to Cas9 in the nucleic acid sequence encoding crRNA as required by the claims of the present application. Given that these guide sequences comprising PAM are functional to modify target sequences as described by Mahfouz, a person of skill in the art would identify a problem to be solved by omitting the PAM sequences from the nucleic acid encoding the guide
Sequence” on page 14.  Applicant’s arguments have been considered and found persuasive.
Applicants argue that “Gomaa and Mahfouz are completely silent regarding the possibility of cleaving a nucleic acid sequence encoding a crRNA comprising a PAM cognate to a Cas nuclease in the host cell by a Cas nuclease, much less avoiding such cleavage by omitting the PAM’ on page 15.  Applicants argue that “The cited references are completely silent about a guide RNA targeting the nucleic acid sequence encoding a crRNA. Therefore, a skilled person in the art would not have reasonably believed that the nucleic acid sequence encoding a crRNA in the cited references can be cleaved by a Cas9 nuclease, and would thus not have been motivated to modify the guide sequences of the cited references to exclude a PAM sequence cognate to the Cas nuclease” on page 15.  Applicant’s arguments have been considered and found persuasive.


Withdrawn Double Patenting Rejection
The provisional rejection over claims 1, 2, 4, 6-11, 15-22, 24-27, 29-30, and 32-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17-18, 21, 26-27, 29 and 31-33 of copending Application No. 16364002 (reference application) in view of Mahfouz (US 20170114351A1, provisionally filed 6/19/2014) and Bikard (WO 2014/124226) has been withdrawn in view of applicant’s arguments and the reasons set forth below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The closest prior art is set forth in the Office Action mailed 18 February 2021 on pages 4-12.  The closest prior art actually teaches a crRNA that contains a PAM sequence; therefore applicants arguments were found persuasive. The prior art as a whole does no teach or suggest a rationale for providing a nucleic acid sequence encoding the crRNA that does not comprise a protospacer adjacent motif (PAM) recognized by cognate to the Cas nuclease as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 1-4, 6-9, 11, 13 and 15-34 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636